DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention Group I, claims 1-14 in the reply filed on 10-17-22 is acknowledged.
Claims 15-20 are withdrawn from further consideration as drawn to a non-elected invention Group II.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, the clauses “the EVA copolymer,”  “the ethylene alpha-olefin copolymer,” “the polyorganosiloxane,” and “the rubber”  lack expressed antecedent basis.
Further it is unclear whether the recited “the plasticizer,”  (which according to claim 5 is a part of the EVA elastomeric composition) is the same at the plasticizer recited in claim 1 and is a part of the polymer composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) s 1-4, 7, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN  107722442 by FUJIAN JIAYI PLASTIC CO., (hereinafter “Fujian”) in combination with US PGPub 2003/0078309 to Koffler, (hereinafter “Koffler”) or WO 2014/053037 to Braskem S.A. (hereinafter “Braskem”).
It is expressly noted on the record that the claimed “elastomeric composition” disclosed in the instant specification as “Elastomeric EVA composition mat be prepared, and possess properties as disclosed in U.S. application Ser. No 16/385,918” and “In some embodiments, elastomeric EVA compositions may be VA4018R, SVT2145R, VA1518A, VA2510A, and combinations thereof, which are commercially available from Braskem.”
However, the recited commercially available VA4018R, SVT2145R, VA1518A, VA2510A products do not appear to be elastomeric compositions, but rather “semi-amorphous ethylene-vinyl acetate (EVA) resin”  (see attached “Braskem” references for some of the listed products).
The specification of the referenced 16/385,918 application also disclosed production of EVA copolymer and not any composition, especially as defined in claim 5 and containing several additional components. 
Moreover, the specification does not disclose any process or steps on how the claimed “elastomeric EVA” is obtained, and only provides illustrative examples in which the components that constitute the “elastomeric EVA composition” are blended together with all other components including additional EVA polymer.
It is further noted that the in view of all of the above,  the claimed “EVA polymer” is indistinguishable from the claimed “EVA elastomeric composition.”
Fujian discloses polymeric compositions comprising 5-95 parts of ethylene-vinyl acetate copolymer, 0-70 parts of ethylene-vinyl acetate copolymer recycled material, 0-95 parts of polyolefin, 0-95 parts of elastomer parts, 0-95 parts of rubber, 0-50 parts of filler, , 1.2-6.0 parts of crosslinking agent, 2.0-5.0 parts of foaming agent, 0-7 parts of auxiliary cross-linking agent, and  2.0-6.0 parts of foaming. See  [0016]and the entire document. 
Thus all the components corresponding to the claimed components (with the exception of a plasticizer) are disclosed in the amounts at least overlapping or embracing the claimed amounts.
As discussed above, the claimed EVA polymer and EVA elastomeric compositions are indistinguishable form each other and thus are met by disclosure of one EVA components (such as EVA corresponding to VA4018R, SVT2145R, VA1518A, VA2510A disclosed as suitable elastomeric EVA in the instant application).
The rubber disclosed in [0013] of the reference expressly includes natural rubber.
The EVA polymer disclosed by Fujian comprises a vinyl acetate content of 16 as per illustrative example 1.  See also [0012].
The composition of some of the illustrative examples are foamed, i.e., 
expanded polymer composition.
The expanded polymer composition of example 1 exhibits a rebound of 47%.
The reference further discloses that the foamable compositions are suitable for forming expanded articles such as shoes (garments).
The reference does not disclose addition of plasticizers to the disclosed polymeric EVA based compositions.
However, addition of plasticizers to EVA based crosslinked compositions (or any polymeric based compositions) is well known in the art to improve processability  and flexibility iof the resulting compositions.   See, for example, Koffler, [0079,85,93] or Braskem, the entire document,, claim.
The invention as claimed, therefore, would have been obvious from the combiner teachings of the cited references and  adding plasticizer to the compositions of Fujian would have been obvious with reasonable expectation of obtaining compositions with properties expected and consistent with properties altered by addition of a known functional component. 


Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190136006 to Rodrigues Camillo et al., (hereinafter “Rodrigues”).
Rodrigues discloses foamable polymers in accordance to the present disclosure may include an elastomeric ethylene vinyl acetate (EVA) composition prepared from of (A) EVA polymers as described above, (B) ethylene alpha-olefin copolymer, (C) polyorganosiloxane, (D) plasticizer, and (E) rubber. See for example [0014].   
The disclosed amounts of components fully correspond to the claimed components.   (B) the ethylene alpha-olefin copolymer at a percent by weight in the range of 5% to 60% as per [0019], (C) the polyorganosiloxane at a percent by weight in the range of 0.1 wt% to 10 wt% as per [0024]; (D) the plasticizer at a percent by weight in the range of 0.5 wt% to 20 wt% as per [0027]; and (E) the rubber at a percent by weight in the range of 0.5 wt% to 40 wt% as per [0031]. 
The polymer composition as disclosed by Rosrigues further comprises a blowing agent in an amount corresponding to the claimed [0047] and a peroxide in an amount in an amount corresponding to the claimed [0051].  Blowing agent accelerators such as zinc oxide is expressly disclosed in illustrative examples in the amounts corresponding to  the claimed. 
The rubber as disclosed in may be a natural rubber. [0029]
As discussed above, the claimed EVA polymer and the claimed elastomeric EVA composition are indistinguishable from each other.  As suitable  elastomeric EVA Rodrigues expressly discloses in [0032] the same very products as disclosed in the instant application (i.e., VA4018R, SVT2145R, VA1518A, VA2510A), which elastomeric EVA fully correspond to the claimed in the amounts of VA content.  See also polymer formulations FP-1 to FP-5 in illustrative embodiments.
In addition, illustrative examples of Rodrigues combine two different EVA polymers in the amounts corresponding to the claimed amounts of the EVA and the elastomeric EVA composition. 
The polymer compositions are expandable compositions that expand to a density of as low as 0.08 g/cm3  (or expansion ratio above 120 % from original density).  [0060]
The disclosed expanded polymer composition exhibits a hardness as determined by ASTM D2240 as low as 35 Asker C (claim 12), which overlaps with the claimed hardness.
The expanded polymer composition that exhibits a shrinkage according to the PFI method in the range of from 0.01 to 3 which correspond to the claimed value of less than 3%. See [0061].
Further, rebound resilience disclosed in [0063] correspond to the claimed value. 
The reference further discloses that the foamable compositions are suitable for forming expanded articles such as shoes (garments).
The invention as claimed, therefore, is fully within the purview of the Rodrigues reference and choosing combination of specific components from expressly disclosed lists of components and their amounts from the ranges of suitable disclosed amounts would have been obvious with reasonable expectation of success. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190136006 to Rodrigues Camillo et al., (hereinafter “Rodrigues”) in combination with Omnexus brochure “Green EVA STV2180”, (hereinafter “STV2180”).
The disclosure of Rodrigues is discussed above.  Ridrigues expressly disclosed that “in some embodiment, the EVA can be derived from fossil or renewable sources, e.g., biobased EVA.  Biobased EVA is an EVA wherein at least one of ethylene and/or vinyl acetate monomers are derived from renewable sources.” See [0013]. 
Rodrigues does not disclose the compositions of EVA i.e., the biobased content of EVA, thus implying that any known bio-based EVA that satisfy other limitations of suitable EVA is also suitable for the Rodriguez’ invention.
EVA with high biobased content (such as STV2180) have a biocontent ofabove 80 %  and were first commercially available on August 1, 2018.
Thus, using as low as 7-8 wt % of such bio-based EVA(and up to 80 % as disclosed by Rodrigues and claimed in the instant application)  in compositions of Rodrigues results in the claimed composition biobased content.
Therefore, using of bio-based EVA in compositions of Rodrigues such   that the biobased content of the compositions correspond to the claimed would have been obvious in view of expressed disclosure of Rodrigues that biobased EVA are suitable for the invention and commercial availability of such polymers at the time of Rodrigues’ invention with reasonable expectation of success. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN  107722442 by FUJIAN JIAYI PLASTIC CO., (hereinafter “Fujian”) in combination with US PGPub 2003/0078309 to Koffler, (hereinafter “Koffler”) or WO 2014/053037 to Braskem S.A. (hereinafter “Braskem”) and further  in combination with Omnexus brochure “Green EVA STV2180”, (hereinafter “STV2180”).
The disclosure of Fujian, Koffler and Braskem are discussed above.  Fujian does not disclose use EVA derived from fossil or renewable sources, e.g., biobased EVA.  
However, EVA with high biobased content (such as STV2180) have a biocontent ofabove 80 %  and were first commercially available on August 1, 2018.  Such bio-based polymers are environmentally friendly and offer advantages of reducing the greenhouse gas emission.
Using as low as 7-8 wt % of such bio-based EVA (and up to 90 % as disclosed by Fujian and claimed in the instant application)  in compositions of Fujian results in the claimed composition biobased content.
Therefore, using of bio-based EVA in compositions of Fujian s such   that the biobased content of the compositions correspond to the claimed would have been obvious to realize advantages offered by such bio-based EVA poltners with reasonable expectation of success. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/         Primary Examiner, Art Unit 1765